Order entered December 17, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01521-CR

                                LATOYA ROBINSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Auxiliary Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. TR-13-03619

                                              ORDER
       The clerk’s record and appellant’s brief have been filed in this appeal from appellant’s

conviction for contributing to the truancy of her child. Although the record reflects the case was

tried to a jury, no reporter’s record has been filed.

       Accordingly, we ORDER the court reporter of the County Court Auxiliary Court No. 1

to file, within THIRTY DAYS of the date of this order, either the reporter’s record of the

proceedings in this case or written verification that the proceedings were not recorded.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Larry Rayford, Magistrate, County Auxiliary Court No. 1, 7201 Polk Str., No. 182,

Dallas, Texas 75232; court reporter, County Auxiliary Court No. 1, 7201 Polk Str., No. 182,

Dallas, Texas 75232; and the Dallas County District Attorney’s Office.
      We DIRECT the Clerk to send a copy of the order, by first-class mail, to Latoya

Robinson, 616 Lacewood Drive, Dallas, Texas 75224.


                                                /s/   DAVID EVANS
                                                      JUSTICE